                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 18-cv-23693-GAYLES

 GOLD COAST PROPERTY
 MANAGEMENT INC.,

                           Plaintiff,

 v.

 CERTAIN UNDERWRITERS AT
 LLOYD’S LONDON, et al.,

                   Defendants,
 _____________________________________/

                                               ORDER

           THIS CAUSE comes before the Court on Defendant’s Motion to Compel Arbitration and

Stay the Proceedings [ECF No. 11] and Plaintiff’s Motion to Remand [ECF No. 30]. The Court

has carefully considered the Motions and the record and is otherwise fully advised. For the following

reasons, the Motion to Compel Arbitration is granted and the Motion to Remand is denied.

                                          BACKGROUND

           The primary issue in this action is whether Plaintiff Gold Coast Property Management Inc.

(“Plaintiff”) may be compelled to arbitrate its insurance coverage dispute under the Convention

on the Recognition and Enforcement of Foreign Arbitral Awards (the “New York Convention”).

      I.      Applying for Coverage

           On November 28, 2016, USI Insurance Services, Inc. (“USI”), Plaintiff’s insurance agent,

tendered a submission for placement of Plaintiff’s property insurance to AmRisc, LLC

(“AmRisc”), an insurance administrator. USI had dealt with AmRisc for other clients in the past

and was aware that AmRisc utilized the AR Compass 01 15 Form, which contained the arbitration
provision at issue in this action. Pursuant to USI’s submission, AmRisc provided eight successive

quotes to USI for Plaintiff’s property insurance. In the body of each quote, AmRisc noted that

[a]ll coverages are as per the standard forms and endorsement in use by AmRisc, LLC at the time

of binding, unless otherwise noted.” [ECF No. 42, Ex. A, ¶ 12].

         On February 24, 2017, USI requested that coverage be bound per the terms of the last

quote. Included in the request were a commercial insurance application (the “Application”), an

AmRisc property application and statement of values, a disclosure notice of terrorism insurance

coverage, a flood notice, and a surplus lines disclosure and acknowledgment (the “Surplus Lines

Disclosure”), all signed by Plaintiff’s manager, William M. Murray. [ECF No. 42-1, at 97-99, 101-

102]. 1 Based on the signed Application and other documentation, a Commercial Compass Form

Policy (the “Policy”) was bound by AmRisc on February 24, 2017, on behalf of the Insurers. 2 The

Policy was insured by eight insurance companies under eight separate policy numbers, with each

insurance company both receiving premiums from Plaintiff and covering Plaintiff in various

percentages for various risks. The insurers were: Certain Underwriters at Lloyd’s London

(“Underwriters”), Indian Harbor Insurance Company, General Security Indemnity Company of

Arizona, United Specialty Insurance Company, Lexington Insurance Company, Princeton Excess

and Surplus Lines Insurance Company, International Insurance Company of Hannover SE

(collectively the “Defendants”), and QBE Specialty Insurance Company. 3



1
         The Surplus Lines Disclosure required the signor to acknowledge that “the policy forms [and] conditions . . .
may be different from those policies utilized in the admitted market.” In addition, it advises the signor to “carefully
read the entire policy.” [ECF No. 42-1, at 102].
2
         The Binder included the same qualifying language as the quotes, including that “[a]ll coverages are as per
the standard forms and endorsement in use by AmRisc, LLC at the time of binding, unless otherwise noted.” [ECF
No. 42, Ex. A, ¶ 12].
3
         QBE is not a named Defendant.


                                                          2
   II.       The Policy Provisions

          The Policy contains the following arbitration provision:

                                  SECTION VII – CONDITIONS

          C.     Arbitration Clause: All matters in difference between the Insured and the
          Companies (hereinafter referred to as “the parties”) in relation to this insurance,
          including its formation and validity, and whether arising during or after the period
          of this insurance, shall be referred to an Arbitration Tribunal in the manner
          hereinafter set out.

Policy, at 26, [ECF No. 42-1].

          In addition, the Policy contains a Service of Suit Clause endorsement which provides in

pertinent part:

                                   Service of Suit Clause (U.S.A.)
                                   NMA 1998 4/24/86 (USA date)

          It is agreed that in the event of the failure of the Underwriters hereon to pay any
          amount claimed to be due hereunder, the Underwriters hereon, at the request of the
          Insured (or Reinsured), will submit to the jurisdiction of a Court of competent
          jurisdiction within the United States. Nothing in this Clause constitutes or should
          be understood to constitute a waiver of Underwriters’ rights to commence an action
          in any Court of competent jurisdiction in the United States, to remove an action to
          a United States District Court, or to seek a transfer of a case to another Court as
          permitted by the laws of the United States or any State in the United States.

[ECF No. 30-2]. The Service of Suit Clause endorsement notes that “[t]his endorsement changes

the Policy” and instructs parties to “please read it carefully.” Id.

   III.      Loss

          After Hurricane Irma hit South Florida, Plaintiff submitted a claim under the Policy for

losses to its property.      Plaintiff contends that Defendants delayed in making a coverage

determination. As a result, on July 26, 2018, Plaintiff filed a Complaint for Damages and Petition

for Declaratory Judgment against Defendants in the Eleventh Judicial Circuit in and for Miami-

Dade County, Florida. [ECF No. 1-2]. On September 6, 2018, Underwriters, the only served



                                                   3
defendant at the time, sent Plaintiff a demand for arbitration pursuant to the arbitration provision

in the Policy.

    IV.      Removal

          On September 10, 2018, Underwriters removed the action to this Court asserting this Court

has federal question jurisdiction because the arbitration provision in the Policy falls under the New

York Convention. Underwriters then moved to compel arbitration and stay the proceedings.4

Plaintiff has moved to remand, arguing that the New York Convention’s jurisdictional

prerequisites are not met—namely that the arbitration clause is not an agreement in writing and

was not signed by the parties. In addition, Plaintiff argues that the Service of Suit Policy

Endorsement supersedes the arbitration clause or makes it ambiguous.

                                               DISCUSSION

    I.       Motion to Remand

          Before addressing the Motion to Compel, the Court must ascertain whether it has

jurisdiction over this action. See Ytech 180 Units Miami Beach Invs. LLC v. Certain Underwriters

at Lloyd’s London, 359 F. Supp. 3d 1253, 1259 (S.D. Fla. 2019) (“federal courts must ‘first assure

themselves of their jurisdiction by deciding whether the agreement-in-writing requirement has

been met’ before ‘enforcing an [arbitration] agreement or confirming an award under the

Convention.’” (quoting Czariza, L.L.C. v. W.F. Poe Syndicate, 358 F.3d 1286, 1291 (11th Cir.

2004))).

          The New York Convention requires contracting states to recognize and enforce foreign

arbitration agreements. Escobar v. Celebration Cruise Operator, Inc., 805 F.3d 1279, 1284 (11th



4
       On October 17, 2018, after service, the other Defendants filed a notice adopting the Motion to Compel.
[ECF No. 33].


                                                        4
Cir. 2015) (citing the New York Convention). The Convention Act 5 provides federal courts with

original jurisdiction over actions relating to an arbitration agreement falling under the New York

Convention. See 9 U.S.C. § 203. In addition, the Convention Act “include[s] broad grounds for

removal ‘[w]here the subject matter of an action or proceeding pending in a State court relates to

an arbitration agreement or award falling under the Convention.’” Outokumpu Stainless USA, LLC

v. Converteam SAS, 902 F.3d 1316, 1323 (11th Cir. 2018). The “initial jurisdictional inquiry is

distinct from a determination of whether the parties are bound to arbitrate.” Id. at 1324. As a

result, in analyzing whether it has jurisdiction, the Court “need not—and should not—examine

whether the arbitration agreement binds the parties before it.” Id. The Court’s only inquiry for

purposes of jurisdiction is whether “on the face of the pleadings and the removal notice, there is a

non-frivolous claim that the lawsuit relates to an arbitration agreement that ‘falls under the

Convention.’” Id.

         The parties do not dispute that this action—an insurance dispute—relates to the arbitration

provision in the Policy. Accordingly, the Court’s only inquiry in determining jurisdiction is

whether the notice of removal and attached pleadings sufficiently describe an arbitration

agreement that “falls under the Convention.” Id. To make this determination, the Court considers

whether Defendants have

         articulated a non-frivolous basis (1) that there is an agreement in writing, that is, an
         arbitral clause in a contract or an arbitration agreement, signed by the parties or
         contained in an exchange of letters or telegrams; (2) that the agreement provides
         for arbitration in the territory of a signatory of the Convention; (3) that the
         agreement arises out of a legal relationship, whether contractual or not, which is
         considered commercial; and (4) that a party to the agreement is not an American


5
        Courts “often refer to the entirety of Title 9 as the Federal Arbitration Act. . . .” Escobar, 805 F.3d at 1283
n. 3. However, because Chapter 1 and Chapter 2 of Title 9 have different requirements, the Court differentiates
between the two in this Order by referring to Chapter 2 as the Convention Act. See Id. (referring to Chapter 1 as the
FAA and Chapter 2 as the Convention Act).


                                                          5
         citizen, or that the commercial relationship has some reasonable relationship with
         one or more foreign states.

Id. (citing Bautista v. Star Cruises, 396 F.3d 1289, 1295–96 n.7 & 9 (11th Cir. 2005)). Here, the

parties only dispute the first jurisdictional prerequisite—whether there is an agreement in writing

signed by the parties.

         Upon review of the Notice of Removal and pleadings, the Court finds that Defendants have

established a non-frivolous claim that the Policy constitutes a signed written agreement to arbitrate.

Plaintiff argues that there is no signed agreement to arbitrate because the Policy itself is not signed.

The Court disagrees. Plaintiff, via its manager, signed the Application. Under Florida law, an

insurance contract is “construed according to the entirety of its terms and conditions as set forth in

the policy and as amplified, extended, or modified by any application therefor or any rider or

endorsement thereto.” Fla. Stat. § 627.419(1) (emphasis added). In addition, “[t]he application

. . . becomes part of the agreement between the parties and the policy together with the application

form the contract of insurance.” Matthews v. Ranger Ins. Co., 281 So. 2d 345, 348 (Fla. 1973).

See also Zenith Ins. Co. v. Commercial Forming Corp., 850 So. 2d 568, 570 (Fla. 2d DCA 2003)

(holding that application becomes part of the policy). As a result, the Court finds that Plaintiff’s

signature on the Application, via its manager, which became a part of the Policy, is sufficient to

constitute a signature on a written agreement to arbitrate.

         Accordingly, the Court finds that Defendants have met their burden of proof to establish

that the lawsuit relates to an arbitration agreement that falls under the Convention such that this

Court has jurisdiction. 6


6
         While Plaintiff also argues that it never agreed to arbitrate and that the Policy’s Service of Suit endorsement
supersedes the arbitration provision and/or renders it ambiguous, these are arguments to be addressed on a motion to
compel. See Outokumpu, 902 F.3d at 1324 (“[I]n determining jurisdiction the district court need not—and should
not—examine whether the arbitration agreement binds the parties before it.”); Ytech, 359 F. Supp. 3d at 1262
(“[I]ssues of validity, enforceability, and contractual interpretation [of the arbitration provision] are not part of the

                                                           6
    II.       Motion to Compel Arbitration

          Having found it has jurisdiction, the Court must now address the Motion to Compel. The

Court’s inquiry on a motion to compel arbitration, while limited, “is necessarily more rigorous

than on a motion to remand because the district court must determine whether the parties before

the court agreed to arbitrate their dispute.” Outokumpu, 902 F.3d at 1325. However, the same

prerequisites apply. See Bautista, 396 F.3d at 1294 (motion to compel arbitration must be granted

if the four jurisdictional prerequisites are met).      As detailed above, the only jurisdictional

prerequisite in dispute is whether there is a written agreement to arbitrate signed by the parties.

          The Court has already determined that there is a signed agreement. Plaintiff, however,

attempts to bypass the signed agreement by arguing that (1) it had no knowledge of the arbitration

provision and (2) the Policy’s Service of Suit clause supersedes the arbitration provision or renders

it ambiguous. The Court disagrees.

          First, Plaintiff argues that it was unaware of the arbitration provision in the Policy and,

therefore, never agreed to arbitrate. Plaintiff’s argument is without merit. In signing the Surplus

Lines Disclosure Acknowledgement, Mr. Murphy acknowledged that he understood that “the

policy forms [and] conditions . . . may be different from those policies utilized in the admitted

market,” and that he was “advised to carefully read the entire policy.” [ECF No. 42-1, at 102].

Moreover, the binder issued on February 24, 2017, memorialized the policy form that would be

used. This form, identical to the Policy, includes the arbitration provision. Plaintiff cannot now

contend that it was unaware of the arbitration provision. See Bautista, 396 F.3d at 1300-01

(arbitration clause in employment contracts upheld where plaintiffs argue they were not provided



Court’s jurisdictional calculus.”).



                                                   7
official notice of the agreement to arbitrate); Open Sea Inv., S.A. v. Credit Agricole Corporate and

Inv. Bank, No. 17-22366, 2018 WL 1120902, * (S.D. Fla. Jan. 12, 2018) (finding first jurisdictional

prerequisite under the New York Convention met where plaintiff signed an application which

incorporated by reference an agreement containing an arbitration provision”); Doe v. Royal

Caribbean Cruises, Ltd., 365 F. Supp. 2d 1259, 1262 (S.D. Fla. 2005) (court ordered arbitration

even though plaintiff claimed she could not recall signing an agreement with an arbitration clause).

         Plaintiff also contends that the Policy’s Service of Suit Clause supersedes the arbitration

provision or renders it ambiguous. The Court disagrees.

         Under Florida law, “[a]n ambiguity exists only where contractual terms cannot be

reconciled.” Lloyds Underwriters v. Netterstrom, 17 So. 3d 732, 735 (Fla. 1st DCA 2009)

(citing Deni Assocs. of Fla., Inc. v. State Farm Fire & Cas. Ins. Co., 711 So. 2d 1135, 1139

(Fla.1998)). “[W]here the terms can be reconciled, the clear language of the contract controls.” Id.

Moreover, “[w]hen a contract contains apparently conflicting clauses, [the Court] must interpret it

in a manner that would reconcile the conflicting clauses, if possible.” Id.

         Here, the Court reads the Policy's Service of Suit Clause and the arbitration provision as

compatible. The Policy mandates arbitration and the Service of Suit Clause merely provides a

means for the parties to go to court to either compel arbitration or enforce an arbitration award. 7

Indeed, courts consistently read arbitration clauses and service of suit clauses as

compatible. Physicians Group, LLC v. Certain Underwriters at Lloyd's London Subscribing to

Policy No. 458898, 8:13-CV-1824-T-30TBM, 2013 WL 12170607, at *2 (M.D. Fla. Aug. 8, 2013)

(“Many courts have confronted the issue of ‘conflicting’ arbitration clause and service of suit


7
         The Court’s interpretation of the Service of Suit Clause and the arbitration provision is consistent with the
New York Convention’s “strong presumption in favor of arbitration of international commercial disputes.” Indus.
Risk. Insurers v. M.A.N. Gutehoffnungshutte GmbH, 141 F.3d 1434, 1440 (11th Cir. 1998).


                                                           8
clauses and have consistently read the two clauses as compatible. Courts treat the service of suit

clauses as resolving the issue of personal jurisdiction for purposes of an arbitration award.”); JHS

Capital Advisors, LLC v. Westchester Surplus Lines Ins. Co., No. 8:12–cv–2006–T–23AEP, 2013

WL 616946, *2 (M.D. Fla. Feb. 19, 2013) (“The service of suit endorsement neither contradicts

no supersedes the arbitration provision.”); Netterstrom, 17 So. 3d at 736 (holding that a policy’s

arbitration clause and service of suit clause serve different purposes—the arbitration provision

provides a means to resolve a dispute and the service of suit clause provides a method of obtaining

a judgment).

       Accordingly, the Court finds that all of the jurisdictional prerequisites to compel arbitration

have been met and this action must proceed in arbitration.

                                         CONCLUSION

       Based on the foregoing, it is ORDERED AND ADJUDGED that

       1. Plaintiff’s Motion to Remand [ECF No. 30] is DENIED.

       2. Defendant’s Motion to Compel Arbitration and Stay the Proceedings [ECF No. 11] is

           GRANTED.

       3. This action is STAYED pending arbitration and CLOSED for administrative purposes.

           The parties shall file a status report with the Court within fourteen (14) days of the

           conclusion of the arbitration proceedings.

       DONE AND ORDERED in Chambers at Miami, Florida, this 14th day of June, 2019.



                                              ________________________________
                                              DARRIN P. GAYLES
                                              UNITED STATES DISTRICT JUDGE




                                                 9
